Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer (US 363,399), herein referred to as ‘399, in view of Frearson (US 145,411), herein referred to as ‘411.

For Claim 1, ‘399 discloses a rug fastening device comprising: a fastener (Figure 1) comprising: a plate (a), and a screw (b) attached to a lower face of the plate (a) and extending helically therefrom, the screw (b) being pointed distal from the plate (a), such that the screw (b) is configured for penetrating a substrate (B); and the fastener being one of a plurality of fasteners, wherein each fastener is configured for being screwed through the substrate and into a carpet for affixing the substrate thereto.
‘399 does not disclose the plate having an upper face, the upper face having a cutout extending thereinto, wherein the cutout is configured for insertion of a tool for turning the plate.
‘411 teaches a fastener having a plate (head portion as seen in Figure 2), the plate having an upper face (top surface as seen in Figure 1), the upper face having a cutout (Figure 1: a) extending thereinto, wherein the cutout (a) is configured for insertion of a tool for turning the plate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of ‘399 to include a plate/head with a cutout having a rectangular shape on the upper face of the plate/head of the fastener for insertion of a tip of a standard screwdriver as taught by ‘411. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener with the use of a tool.
For Claim 2, ‘399 as modified by ‘411 teaches the rug fastening device of claim 1, wherein the plate (a) is disc shaped.
For Claim 6, ‘411 further teaches wherein the cutout (a) has a circumference, the circumference being rectangularly shaped (as seen in Figure 1) such that the cutout is capable of insertion of a tip of a standard screwdriver.
For Claim 7, ‘399 as modified by ‘411 teaches the rug fastening device of claim 1, wherein the plate (a) comprises metal (wherein the stout wire is inherently metal)
For Claim 8, ‘399 as modified by ‘411 teaches the rug fastening device of claim 1, wherein the screw comprises metal (wherein the stout wire is inherently metal)
For Claim 9, ‘399 as modified by ‘411 teaches the rug fastening device of claim 1, further including a connector (c’) engaged to the lower face of the plate (a), the screw (b) being engaged to the connector (c’) and extending therefrom, such that the connector (c’) is positioned for reinforcing the screw (b).
For Claim 11, ‘399 as modified by ‘411 teaches the rug fastening device of claim 1, wherein each fastener is capable of screwing through the substrate (B) and the carpet (C) into a pad positioned beneath the carpet (as seen in Figure 6 wherein the fastener extends below the carpet (C) and is therefore capable of engaging any pad positioned under the carpet (C)).
For Claim 12, ‘399 discloses a method for attaching a rug to a carpet, the method comprising the steps of: positioning a rug (B) at a desired location on a carpet (C); providing a plurality of fasteners (Figure 1), each fastener comprising: a plate (a), and a screw (b) attached to a lower face of the plate (a) and extending helically therefrom, the screw (b) being pointed distal from the plate (a), such that the screw (b) is configured for penetrating a substrate (B); and screwing each fastener through the rug (B) and into the carpet (C) for affixing the substrate (B) thereto.
‘399 does not disclose the plate having an upper face, the upper face having a cutout extending thereinto, wherein the cutout is configured for insertion of a tool for turning the plate.
‘411 teaches a fastener having a plate (head portion as seen in Figure 2), the plate having an upper face (top surface as seen in Figure 1), the upper face having a cutout (Figure 1: a) extending thereinto, wherein the cutout (a) is configured for insertion of a tool for turning the plate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of ‘399 to include a plate/head with a cutout having a rectangular shape on the upper face of the plate/head of the fastener for insertion of a tip of a standard screwdriver as taught by ‘411. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener with the use of a tool.
Claims 1-4, 6-9, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon 200 Piece Transparent Plastic Head Screw Nail (https://www.amazon.com/HYSH-Transparent-Upholstery-Slipcovers-Bedskirts/dp/B073N5N9HD/), herein referred to as Amazon, as evidenced by Frearson (US 145,411), herein referred to as ‘411.

For Claim 1, Amazon discloses a fastening device (Annotated Figure 1) capable of use on a rug (see customer review dated October 18, 2007: “Works great to keep rugs in place”) comprising: a fastener comprising: a plate (Annotated Figure 1: A) , and a screw (B) attached to a lower face of the plate (A) and extending helically therefrom, the screw (B) being pointed distal from the plate (A), such that the screw (B) is capable of penetrating a substrate; and the fastener being one of a plurality of fasteners, wherein each fastener is capable of being screwed through the substrate and into a carpet for affixing the substrate thereto.
Amazon discloses the fastening device capable of use on a rug of claim 1 as outlined above further including the plate having an upper face. Amazon does not disclose, the upper face having a cutout extending thereinto, wherein the cutout is configured for insertion of a tool for turning the plate and wherein the cutout has a circumference, the circumference being rectangularly shaped such that the cutout is configured for insertion a tip of a standard screwdriver. Amazon instead teaches grooves (knurling) formed on the outer perimeter of the plate/head. Examiner takes official notice that it is old and well known to apply a cutout on the head of a fastener, the cutout having a rectangular shape for insertion of a tip of a standard screwdriver. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a cutout having a rectangular shape on the upper face of the plate/head of the fastener as taught by Amazon, for insertion of a tip of a standard screwdriver. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener either by hand or with the use of a tool.
Examiner’s official notice from the office action dated 4/11/2022 (originally with respect to claim 5) is evidenced by US 145,411, herein referred to as ‘411. 
‘411 teaches a fastener having a plate (head portion as seen in Figure 2), the plate having an upper face (top surface as seen in Figure 1), the upper face having a cutout (Figure 1: a) extending thereinto, wherein the cutout (a) is configured for insertion of a tool for turning the plate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Amazon to include a cutout having a rectangular shape on the upper face of the plate/head of the fastener for insertion of a tip of a standard screwdriver as taught by ‘411. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener with the use of a tool.
For Claim 2, Amazon teaches the fastening device capable of use on a rug of claim 1, wherein the plate (A) is disc shaped.
For Claim 3, Amazon teaches the fastening device capable of use on a rug of claim 2, further including the plate (A) having a plurality of grooves (A’) extending into a perimeter thereof, wherein the grooves (A’) are capable of enhancing a grasp of digits of a hand of a user upon the plate (A).
For Claim 4, Amazon teaches the fastening device capable of use on a rug of claim 2, further including the plate (A) having an upper face, the upper face being domed (as seen in Annotated Figure 1).
For Claim 6, Amazon teaches the fastening device capable of use on a rug of claim 1. Amazon does not teach wherein the cutout has a circumference, the circumference being rectangularly shaped such that the cutout is configured for insertion of a tip of a standard screwdriver. 
Examiner takes official notice that it is old and well known to apply a cutout on the head of a fastener, the cutout having a rectangular shape for insertion of a tip of a standard screwdriver. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a cutout having a rectangular shape on the upper face of the plate/head of the fastener as taught by Amazon, for insertion of a tip of a standard screwdriver. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener either by hand or with the use of a tool.
Examiner’s official notice from the office action dated 4/11/2022 (originally with respect to claims 5 and 6) is evidenced by US 145,411, herein referred to as ‘411. 
‘411 teaches a fastener having a plate (head portion as seen in Figure 2), the plate having an upper face (top surface as seen in Figure 1), the upper face having a cutout (Figure 1: a) extending thereinto, the cutout (a) has a circumference, the circumference being rectangularly shaped (as seen in Figure 1), wherein the cutout (a) is configured for insertion of a tip of a standard screwdriver. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Amazon to include a cutout having a rectangular shape on the upper face of the plate/head of the fastener for insertion of a tip of a standard screwdriver as taught by ‘411. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener with the use of a tool.
For Claim 7, Amazon teaches the fastening device capable of use on a rug of claim 1, wherein the plate (A) comprises plastic.
For Claim 8, Amazon teaches the fastening device capable of use on a rug of claim 1, wherein the screw (B) comprises metal.
For Claim 9, Amazon teaches the fastening device capable of use on a rug of claim 1, further including a connector (C) engaged to or embedded in the lower face of the plate (A), the screw (B) being engaged to the connector (C) and extending therefrom, such that the connector (C) is positioned for reinforcing the screw (B).
For Claim 10, Amazon teaches the fastening device capable of use on a rug of claim 9, as outlined above and wherein an upper loop of the screw (B) being engaged to the connector (C). Amazon does not disclose wherein the connector is cross shaped. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the connector as cross-shaped, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the connector to be easier to grasp, therefore allowing for easier handling during the manufacturing process. 

For Claim 11, Amazon teaches the fastening device capable of use on a rug of claim 1, wherein each fastener is capable of screwing through a substrate and a carpet into a pad positioned beneath the carpet (see customer review dated October 18, 2007: “Works great to keep rugs in place”).
For Claim 13, Amazon discloses a fastening device (Annotated Figure 1) capable of use on a rug (see customer review dated October 18, 2007: “Works great to keep rugs in place”), comprising: a plate (Annotated Figure 1: A), the plate (A) being disc shaped (as seen in Annotated Figure 1), the plate (A) having a plurality of grooves (A’) extending into a perimeter thereof, wherein the grooves (A’) are capable of enhancing a grasp of digits of a hand of a user upon the plate (A), the plate (A) having an upper face, the upper face being domed (as seen in Annotated Figure 1), the plate comprising plastic, a screw (B) attached to a lower face of the plate (A) and extending helically therefrom, the screw (B) being pointed distal from the plate (A), such that the screw (B) is capable of penetrating a substrate, the screw (B) comprising metal, and a connector (C) engaged to or embedded in the lower face of the plate (A), the screw (B) being engaged to the connector (C) and extending therefrom, such that the connector (C) is positioned for reinforcing the screw (B), an upper loop of the screw (B) being engaged to the connector (C); and the fastener being one of a plurality of fasteners, wherein each fastener is capable of being screwed through the substrate and into a carpet for affixing the substrate thereto, each fastener capable of screwing through the substrate and the carpet into a pad positioned beneath the carpet.
Amazon does not disclose the upper face having a cutout extending thereinto, wherein the cutout is configured for insertion of a tool for turning the plate and wherein the cutout has a circumference, the circumference being rectangularly shaped such that the cutout is configured for insertion a tip of a standard screwdriver. Amazon instead teaches grooves (knurling) formed on the outer perimeter of the plate/head. Examiner takes official notice that it is old and well known to apply a cutout on the head of a fastener, the cutout having a rectangular shape for insertion of a tip of a standard screwdriver.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a cutout having a rectangular shape on the upper face of the plate/head of the fastener as taught by Amazon, for insertion of a tip of a standard screwdriver. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener either by hand or with the use of a tool.
Examiner’s official notice from the office action dated 4/11/2022 (originally with respect to claim 13) is evidenced by US 145,411, herein referred to as ‘411. 
‘411 teaches a fastener having a plate (head portion as seen in Figure 2), the plate having an upper face (top surface as seen in Figure 1), the upper face having a cutout (Figure 1: a) extending thereinto, wherein the cutout (a) is configured for insertion of a tool for turning the plate and wherein the cutout (a) has a circumference, the circumference being rectangularly shaped (as seen in Figure 1) such that the cutout (a) is configured for insertion a tip of a standard screwdriver. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Amazon to include a cutout having a rectangular shape on the upper face of the plate/head of the fastener for insertion of a tip of a standard screwdriver as taught by ‘411. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener with the use of a tool.
Amazon does not disclose wherein the connector is cross shaped. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the connector as cross-shaped, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the connector to be easier to grasp, therefore allowing for easier handling during the manufacturing process.

    PNG
    media_image1.png
    722
    898
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are with respect to the newly added claim limitation which have been addressed above and necessitated the new grounds of rejection. 
Applicant further attempts to traverse the official notice with respect to previously claims 5, 6, and 13. Examiner notes that “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.” (See MPEP 2144.03(B)). (emphasis added). Examiner notes applicant has failed to specifically point out the supposed errors with Examiner’s official notice, however in the interest of compact prosecution, Examiner has provided evidence of the official notice from the office action dated 4/11/2022.  Applicant’s arguments are therefore not convincing.
The following appears in the above rejection and is also presented here in rebuttal to Applicant’s arguments.
Examiner’s official notice from the office action dated 4/11/2022 (originally with respect to claims 5, 6, and 13) is evidenced by US 145,411, herein referred to as ‘411. 
‘411 teaches a fastener having a plate (head portion as seen in Figure 2), the plate having an upper face (top surface as seen in Figure 1), the upper face having a cutout (Figure 1: a) extending thereinto, wherein the cutout (a) is configured for insertion of a tool for turning the plate and wherein the cutout (a) has a circumference, the circumference being rectangularly shaped (as seen in Figure 1) such that the cutout (a) is configured for insertion a tip of a standard screwdriver. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Amazon to include a cutout having a rectangular shape on the upper face of the plate/head of the fastener for insertion of a tip of a standard screwdriver as taught by ‘411. One would be motivated to make such a modification in order to permit adjustment or tightening of the fastener with the use of a tool.
Applicant’s arguments are therefore not convincing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3041694, US 4762453, US 8146202, and US 5163343 all disclose similar fastener devices that are pertinent to the disclosure but have not been relied upon in the current rejection. US 386092, US 2033039, US 2007/0140811, and US 2009/0229429 all teach fasteners having cutouts formed in a plate that are pertinent to the disclosure but have not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677